DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
The following Notice of Allowability is in reply to the Response filed 11/16/2020 (“Nov. Resp.”). In the Nov. Resp., claims 1, 2, 4-8, and 10-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
All previously presented claim objections and claim rejections are withdrawn in light of the claim amendments submitted in the Nov. Resp. consistent with the reason for allowance presented below.

Allowable Subject Matter
Claims 1, 2, 4-8, and 10-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations as they are recited as a whole in at least independent claims 1 and 7. Claim 1 is directed to a method for optimizing a wireless mesh network of multiple access points (APs). Claim 7 is directed to a cloud network controller for 
The prior art of record teaches measure the quality of different WLAN networks and prioritizing a list of access points for possible connection. U.S. Pat. Appl. Publ’n No. 2016/0021608, Fig. 3. Additionally, the link quality of the networks is analyzed to generate performance data for each of the access points and a recommendation is generated for each wireless device to make a connection, which is making a recommendation for future use, or forecasting based on link quality. Id. at Fig. 4. The prior art of record, however, does not teach, along with all the other limitations, that information regarding channel quality received from APs of the wireless mesh network comprises “traffic information that has been categorized into a plurality of categories” and “the categorization is based in part on examining medium access control, MAC, headers of the traffic information,” where the categorization is then used in forecasting a future station of a plurality of channels in a wireless mesh network. While the prior art of record teaches traffic from a base station (AP) having a MAC header, U.S. Pat. Appl. Publ’n No. 2012/0257585, ¶ [0049], the information in the header is not necessarily described as being used to categorize the traffic for later forecasting a future station of a plurality of channels in a wireless mesh network, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2009/0149170 describes measure downlink signals (i.e., signals from an AP) and selecting (i.e., forecasting) the channel(s) to use. U.S. Pat. Appl. Publ’n No. 2011/0299422 describes determining connection quality among APs in a wireless mesh network, ranking the APs based on connection quality, and then selecting the AP based on the ranking (i.e., a scoring). U.S. Pat. Appl. Publ’n No. 2007/0070937 also describes determining a best channel configuration in a wireless mesh network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413.  The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSHUA KADING/               Primary Examiner, Art Unit 2413